As filed with the Securities and Exchange Commission on March 15, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10495 Fort Pitt Capital Funds (Exact name of registrant as specified in charter) 680 Andersen Drive, Foster Plaza Ten, Pittsburgh, Pennsylvania 15220 (Address of principal executive offices) (Zip code) Douglas W. Kreps, 680 Andersen Drive, Foster Plaza Ten, Pittsburgh, Pennsylvania 15220 (Name and address of agent for service) 412-921-1822 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:January 31, 2011 Item 1. Schedule of Investments. Fort Pitt Capital Total Return Fund SCHEDULE OF INVESTMENTS January 31, 2011 (Unaudited) COMMON STOCKS - 83.4% Shares Value Apparel Manufacturing - 2.9% VF Corporation $ Beverage and Tobacco Product Manufacturing - 3.4% Loews Corporation Broadcasting (except Internet) - 3.9% Comcast Corporation Chemical Manufacturing - 6.8% Allergan, Inc. Amgen, Inc. (a) Pfizer, Inc. Computer and Electronic Product Manufacturing - 8.3% Cynosure, Inc. (a) Dell, Inc. (a) SanDisk Corporation (a) Spectrum Control, Inc. (a) Texas Instruments, Inc. Credit Intermediation and Related Activities - 6.5% Bank Of New York Mellon Corporation FNB Corporation PNC Financial Services Group, Inc. Insurance Carriers and Related Activities - 5.5% Arthur J. Gallagher & Company Erie Indemnity Company Machinery Manufacturing - 5.6% General Electric Company Joy Global, Inc. Miscellaneous Manufacturing - 2.5% Medtronic, Inc. Oil and Gas Extraction - 1.4% El Paso Corporation Paper Manufacturing - 2.0% Kimberly-Clark Corp. Petroleum and Coal Products Manufacturing - 0.8% BP PLC - ADR Primary Metal Manufacturing - 1.6% Alcoa, Inc. Matthews International Corporation Publishing Industries (except Internet) - 7.6% CA, Inc. Microsoft Corporation Opnet Technologies, Inc. Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 2.1% The Charles Schwab Corporation Support Activities for Mining - 0.6% Hercules Offshore, Inc. (a) Telecommunications - 12.4% AT&T, Inc. Consolidated Communications Holdings, Inc. Telefonos de Mexico SAB de CV - ADR Verizon Communications, Inc. Windstream Corporation Transportation Equipment Manufacturing - 6.8% The Boeing Company Honeywell International, Inc. Utilities - 2.7% FirstEnergy Corp. TOTAL COMMON STOCKS (Cost $25,255,541) EXCHANGE TRADED FUNDS - 4.5% iShares iBoxx Investment Grade Corporate Bond Fund (a) iShares MSCI Japan Index Fund TOTAL EXCHANGE TRADED FUNDS (Cost $1,542,549) SHORT TERM INVESTMENTS - 12.2% Money Market Funds - 2.2% AIM STIC - Liquid Assets Portfolio 0.177% (b) Principal Amount U.S. Treasury Bills - 10.0% United States Treasury Bill 0.032%, 03/31/2011 (c) $ TOTAL SHORT TERM INVESTMENTS (Cost $4,257,438) Total Investments(Cost $31,055,528) - 100.1% Liabilities in Excess of Other Assets - (0.1)% TOTAL NET ASSETS - 100.0% $ The accompanying footnotes are on integral part of this Schedule of Investments. Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non-income producing security. (b) Variable rate security. The rate listed is as of January 31, 2011. (c) Rate shown is the effective yield based on the purchase price. The calculation assumes that the security is held to maturity. Summary of Fair Value Exposure at January 31, 2011 The Funds have adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and realted inputs druing the period.These inputs are summarized in the three broad levels listed below. Securities that are listed on a securities exchange are valued at the last quoted sales price on the day the valuation is made. Price information on listed stocks is taken from the exchange where the security is primarily traded.Securities listed on the Nasdaq Stock Market are valued at the Nasdaq Official Closing Price.Short-term securities with a remaining maturity of 60 days or less are valued at amortized cost, which approximates market value.These securities will all generally be classified as Level 1. A variety of factors may be considered in determining the fair value of securities, which may include consideration of the following: yields or prices of investments of comparable quality, type of issue, coupon, maturity and rating, market quotes or indications of value from security dealers, evaluations of anticipated cash flows or collateral, general market conditions and other information and analysis, including the obligor's credit characteristics considered relevant. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. These inputs are summarized in the three broad levels listed below. Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of January 31, 2011, in valuing the Fund’s investments carried at fair value: Description Total Level 1 - Quoted prices in active markets for identical assets Level 2 - Significant other observable inputs Level 3 - Significant unobservable inputs Total Common Stocks* $ 29,160,061 $ 29,160,061 $ - $ - Total Exchange Traded Funds Short-Term Investments Money Market Fund - - U.S. Treasury Bill - - Total Short Term Investments - Total Investment in Securities $ 34,973,683 $ 31,473,863 $ $ - * For detailed industry description, see the Schedule of Investments. The Fund did not hold any Level 3 securities during the reporting period.There were no transfers of securities between levels during the reporting period. The cost basis of investments for federal income tax purposes at January 31, 2011 was as follows**: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ ** Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Fort Pitt Capital Funds By (Signature and Title) /s/ Robert Dickson Robert Dickson, President Date 3/9/2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Robert Dickson Robert Dickson, President Date3/9/2011 By (Signature and Title)* /s/ Charles A. Smith Charles A. Smith, Treasurer Date3/15/2011
